Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141822                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 141822
                                                                   COA: 292288
                                                                   Saginaw CC: 09-032100-FH
  REGINAL LAVAL SHORT, a/k/a
  REGINALD LAVAL SHORT,
           Defendant-Appellant.

  _________________________________________/

         By order of October 29, 2010, we granted leave to appeal the August 26, 2010
  judgment of the Court of Appeals. By order of April 5, 2011, this case was held in
  abeyance pending the decision in Davis v United States, cert gtd, ___ US ___; 131 S Ct
  502; 178 L Ed 2d 368 (2010). On order of the Court, the case having been decided on
  June 16, 2011, Davis v United States, ___ US ___; 131 S Ct 2419; ___ L Ed 2d ___
  (2011), we VACATE that part of our October 29, 2010 order that granted leave to appeal.
  The application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2011                       _________________________________________
           y0718                                                              Clerk